I dissent from the conclusion reached in the main opinion. I concur generally with what is said in Mr. Justice LARSON'S dissenting opinion and the result reached by him. By way of comment on what is said in the prevailing opinion, and what amounts to the crux of the case, it appears that the court is passing upon the "good faith" of the Legislature.
The main opinion agrees that an official's term may not be terminated without abolishing his office; nor may an incumbent be removed from office; but gets the result by "truncating" the term. The only difference is the extent to which the "truncation" is applied. "Truncating" a term of office is another term for cutting it off. A term may be so "truncated" as to end forthwith.
PRATT, Justice, on leave of absence.